DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it is unclear if case A and case B are alternatives or meant to be in the conjunctive.  There are double inclusion issues with “a pair of arms” in line 7 and 16.
Claims 5-7 refer to case A, but if the cases are in the alternative, and case B is relied on, the claims are rendered indefinite.  Claims 11, 12, and 14 refer to case B, but it is unclear if case A were relied upon in claim 1.
The Claims are replete with 112 issues and the above is not an exhaustive list.
Claims 2-14 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Kim (U.S. 6,510,593 B1) [593].
Regarding Claim 1, Reference [593] discloses a female part (28, 29) and a male part (24, 27) which are coupled in separable manner, at least one of the female part and the male part being attached to a slider (42, 44) of a slide fastener, wherein in a case (A) where only the female part is attached to a slider of a slide fastener, the male part comprises: a pair of arms respectively provided with locking protrusions; and a connecting rod (base of 23, 24) connecting respective base ends of the pair of arms, wherein the connecting rod is configured to curve away from a space between the locking protrusions of the arms when the arms are bent such that the locking protrusions approach one another; and in a case (B) where the male part is attached to a slider of a slide fastener, the male part comprises: a slider-holding frame (32, 33, 24) configured to hold the slider; and a pair of arms (arms of 24) that extend in the same direction from the slider- holding frame and are respectively provided with locking protrusions, wherein the slider-holding frame includes a frame portion protruded into a space between the pair of arms toward a space between the locking protrusions.
Regarding Claim 11, Reference [593] discloses the slider-holding frame further comprises another frame portion (48) that is connected to said frame portion to define an opening.
Regarding Claim 15, Reference [593] discloses a pair of arms respectively provided with locking protrusions; and a connecting rod (base of 26, 27) connecting respective base ends of the pair of arms, wherein the connecting rod is configured to curve away from a space between the locking protrusions of the arms when the arms are bent such that the locking protrusions approach one another.
Regarding Claim 16, Reference [593] discloses a slider-holding frame (32, 33, 24) configured to hold a slider of a slide fastener; and a pair of arms that extend in the same direction from the slider-holding frame and are respectively provided with locking protrusions, wherein the slider-holding frame includes a frame portion (40) protruded into a space between the pair of arms toward a space between the locking protrusions.
Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 15, Reference [438] discloses a pair of arms (20) respectively provided with locking protrusions; and a connecting rod (14, 15) connecting respective base ends of the pair of arms, wherein the connecting rod is configured to curve away from a space between the locking protrusions of the arms when the arms are bent such that the locking protrusions approach one another.
Regarding Claim 17, Reference [438] discloses comprising a resin-made spring interconnecting the arms.
Regarding Claim 18, Reference [438] discloses wherein the resin-made spring is a belt- like portion that interconnects the locking protrusions of the arms.
Regarding Claim 19, Reference [438] discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Inukai (U.S. 9,968,166 B2) [166].
Claim 16, Reference [166] discloses a slider-holding frame (4, 5) configured to hold a slider of a slide fastener; and a pair of arms (47, 57) that extend in the same direction from the slider-holding frame and are respectively provided with locking protrusions, wherein the slider-holding frame includes a frame portion protruded into a space between the pair of arms toward a space between the locking protrusions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 14, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593] in view of Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 2, Reference [593] discloses the claimed invention, but does not explicitly disclose a resin- made spring that interconnects the arms.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the spring of Reference [593] with the spring portion taught by Reference [438] in order to have one integral piece for ease of manufacturing purposes.
Regarding Claim 3, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the resin-made spring is a belt-like portion that interconnects the locking protrusions of the arms.
Regarding Claim 4, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions. 
Regarding Claim 5, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein in the case of (A), the male part is configured as a closed loop-like member by a combination of the resin-made spring, the pair of arms, and the connecting rod.
Regarding Claim 6, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein in the case of (A), the male part is attached, based on winding of a tape or a belt or a cord about the connecting rod, to an article to which the slide fastener is secured.
Regarding Claim 7, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein in the case of (A), each of the arms comprises an arm main portion and an arm terminal portion, the arm terminal portion being connected to the connecting rod via the arm main portion and being provided with the locking protrusion.
Claim 8, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the maximum thickness of the connecting rod is less than the maximum thickness of the arm terminal portion provided with the locking protrusion.
Regarding Claim 9, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein the arm main portion is a portion to be pushed by a person’s finger, the thickness of the arm main portion being the greatest in the male part in the thickness direction of the buckle male part.
Regarding Claim 14, as best understood, the previously made combination of Reference [593] / [438] and reasoning above discloses wherein in the case of (B), the male part further comprises a resin-made spring interconnecting the arms, and the resin-made spring touches the slider-holding frame when the arms are bent to approach one another.
Regarding Claim 17, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses further comprising a resin-made spring interconnecting the arms.
Regarding Claim 18, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses wherein the resin-made spring is a belt- like portion that interconnects the locking protrusions of the arms.
Regarding Claim 19, the previously made combination of Reference [593] / [438] and reasoning of the rejection of claim 2 above discloses wherein the resin-made spring comprises a pair of sloped belts respectively connected to the locking protrusions and a bottom belt extending to interconnect the sloped belts, and wherein an interspace between the pair of sloped belts gradually increases toward the bottom belt from said space between the locking protrusions.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593].
Regarding Claim 10, Reference [593] discloses the claimed invention, but does not explicitly disclose wherein in the case of (A), 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dimensions of the connecting rod and arm to meet the ratio of the equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 12, paragraph [0052], line 1, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 20, Reference [593] as applied in the rejection of claim 10 above discloses wherein 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 6,510,593 B1) [593] in view of Inukai (U.S. 9,968,166 B2) [166].
Claim 12, Reference [593] discloses the claimed invention, but does not explicitly disclose a support connected to the frame portion via a hanging portion, the slider being sandwiched between the frame portion and the support.
Nevertheless, Reference [166] teaches a support (5, 54, 55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the base components and cover assembly of Reference [593] with the cover portions 5, 4 as taught by Reference [166] in order to reduce completely encapsulate the slider to make it difficult for a cloth to be jammed in the slider.
Regarding Claim 13, the combination of Reference [593] / [166] discloses wherein the support is shaped to partially match an outer profile of a top wing or a bottom wing of the slider.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (U.S. PG Pub. 2008/0178438 A1) [438].
Regarding Claim 20, Reference [438] discloses the claimed invention, but does not explicitly disclose wherein in the case of (A), 0.3<(L79/W72)<2.5 is satisfied where L79 indicates a width of the connecting rod in the coupling direction of the female part and the male part, and W72 indicates a width of the arm in the width direction of the male part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have dimensions of the connecting rod and arm to meet the ratio of the equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 12, paragraph [0052], line 1, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677